UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 ITEM 1.SCHEDULE OF INVESTMENTS THE HILLMAN FOCUSED ADVANTAGE FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) COMMON STOCKS - 97.92% Consumer Discretionary - 5.79% Starbucks Corp. $ Energy - 9.58% Exxon Mobil Corp. Transocean Ltd. Financials - 23.38% American Express Co. Bank of America Corp. The Goldman Sachs Group, Inc. JPMorgan Chase & Co. The Western Union Co. Health Care - 10.47% Johnson & Johnson Pfizer, Inc. Industrials - 15.34% The Boeing Co. General Electric Co. Ingersoll-Rand PLC Information Technology - 22.82% * Apple, Inc. Cisco Systems, Inc. Corning, Inc. Hewlett-Packard Co. Microsoft Corp. Materials - 5.38% EI du Pont de Nemours & Co. Telecommunications - 5.16% AT&T, Inc. Total Common Stocks (Cost $13,755,065) (Continued) THE HILLMAN FOCUSED ADVANTAGE FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) INVESTMENT COMPANY - 2.19% § HighMark 100% US Treasury Money Market Fund, 0.00% $ Total Investment Company (Cost $312,266) Total Value of Investments (Cost $14,067,331(a)) - 100.11% $ Liabilities in Excess of Other Assets- (0.11)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield The following acronym is used in this portfolio: PLC - Public Limited Company (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 5.79% $ Energy 9.58% Financials 23.38% Health Care 10.47% Industrials 15.34% Information Technology 22.82% Materials 5.38% Telecommunications 5.16% Investment Company 2.19% Total 100.11% $ See Notes to Financial Statements (Continued) THE HILLMAN FOCUSED ADVANTAGE FUND Schedule of Investments (Unaudited) As of June 30, 2011 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $- $- Investment Company - - Total $- THE HILLMAN ADVANTAGE EQUITY FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) COMMON STOCKS - 98.50% Consumer Discretionary - 8.74% * Apollo Group, Inc. - Cl. A $ Best Buy Co., Inc. Starbucks Corp. The Walt Disney Co. Consumer Staples - 10.58% Campbell Soup Co. Clorox Co. HJ Heinz Co. Sysco Corp. Wal-Mart Stores, Inc. Energy - 4.58% Exxon Mobil Corp. Transocean Ltd. Financials - 16.72% American Express Co. Bank of America Corp. JPMorgan Chase & Co. The Allstate Corp. The Goldman Sachs Group, Inc. The Western Union Co. Visa, Inc. - Cl. A. Wells Fargo & Co. Health Care - 11.28% * Amgen, Inc. Johnson & Johnson * Laboratory Corp of America Holdings Merck & Co., Inc. Pfizer, Inc. Industrials - 16.36% 3M Co. General Electric Co. Goodrich Corp. Honeywell International, Inc. Ingersoll-Rand PLC Raytheon Co. The Boeing Co. (Continued) THE HILLMAN ADVANTAGE EQUITY FUND Schedule of Investments (Unaudited) As of June 30, 2011 Shares Value (Note 1) COMMON STOCKS - (Continued) Information Technology - 23.31% * Apple, Inc. $ Cisco Systems, Inc. Corning, Inc. * Google, Inc. - Cl. A. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Microsoft Corp. Oracle Corp. Texas Instruments, Inc. * Yahoo!, Inc. Materials - 4.62% EI du Pont de Nemours & Co. Nucor Corp. Telecommunications - 2.31% AT&T, Inc. Total Common Stocks (Cost $9,693,120) INVESTMENT COMPANY - 1.54% § HighMark 100% US Treasury Money Market Fund, 0.00% Total Investment Company (Cost $182,331) Total Value of Investments (Cost $9,875,451(a)) - 100.04% $ Liabilities in Excess of Other Assets- (0.04)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield The following acronym is used in this portfolio: PLC - Public Limited Company (Continued) THE HILLMAN ADVANTAGE EQUITY FUND Schedule of Investments (Unaudited) As of June 30, 2011 (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 8.74% $ Consumer Staples 10.58% Energy 4.58% Financials 16.72% Health Care 11.28% Industrials 16.36% Information Technology 23.31% Materials 4.62% Telecommunications 2.31% Other 1.54% Total 100.04% $ Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. (Continued) THE HILLMAN ADVANTAGE EQUITY FUND Schedule of Investments (Unaudited) As of June 30, 2011 Note 1 - Investment Valuation - continued Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $ - $- Investment Company - - Total $- ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officer and the Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hillman Capital Management Investment Trust By: (Signature and Title) /s/ Mark A. Hillman Mark A. Hillman, Trustee, President, and Principal Executive Officer Date: August 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ Mark A. Hillman Mark A. Hillman, Trustee, President, and Principal Executive Officer Hillman Capital Management Investment Trust Date: August 24, 2011 By: (Signature and Title) /s/ John D. Marriott, Jr. John D. Marriott, Jr., Treasurer and Principal Financial Officer Hillman Capital Management Investment Trust Date: August 23, 2011
